Citation Nr: 1625149	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  05-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to April 1957.  The Veteran died in December 2003.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the VA RO.

In September 2014, the Board denied the Appellant's claim.  The Appellant timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's September 2014 decision.


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2003, and the cause of death was listed as lymphomatous meningitis due to or as a consequence of non-Hodgkin's lymphoma.

2.  At the time of the Veteran's death, the Veteran was not in receipt of service connection for any disabilities.

3.  The Veteran's cause of death was not due to service or any incident of service.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute materially or substantially in producing the Veteran's death, nor is the Veteran's death otherwise related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Generally, notice for a cause of death claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  The content of the notice letter depends upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Appellant has been provided with all appropriate notification.  She has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the Appellant's claim at this time is warranted.

VA has done everything reasonably possible to assist the Appellant with respect to her claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service medical records have been associated with the claims file.  Additionally, all identified and available medical treatment records have been secured.  

VA has a duty to obtain a medical opinion when an opinion is necessary to substantiate the claimant's claim for a benefit.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In February 2016, a VA oncologist provided a medical opinion addressing the relationship between the Veteran's cause of death and his military service.  The Board finds that this medical opinion fully and competently addresses the relationship between the Veteran's military service and his cause of death.  This examination report is based on an accurate factual basis, and it provides a rationale for the expressed opinion.

The Appellant participated in a hearing before a Veterans Law Judge (VLJ) in May 2006, and a transcript of this hearing has been associated with the record.  In July 2015, the Appellant was informed that the VLJ who had conducted this hearing was no longer employed by the Board.  In August 2015, the Appellant indicated that she did not wish to appear at another hearing before the Board.  Therefore, the Board finds that there is no further action to be undertaken to comply with the duties to notify and assist.  38 U.S.C.A. § 5103(a), § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service Connection for the Veteran's Cause of Death

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2015).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  A current disability must be related to service or to an incident of service origin.  A claimant seeking disability benefits must establish both the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).  

Turning to the facts in this case, the Veteran's February 1957 separation examination indicates that the Veteran was normal, with the exception of tattoos and mild dermatophytosis on the feet.  The Veteran's service separation document indicates that the Veteran's specialty was "armor basic".  The Veteran had no foreign or sea service.   

In April 2001, the Veteran developed tearing and underwent a tear duct reconstruction.  Intraoperatively, the Veteran was found to have a mass in the lacrimal sac.  Soft tissue biopsies revealed that this mass was a high-grade non-Hodgkin's lymphoma, lymphoblastic type.  The mass was resected from the orbit, the lacrimal sac, and the nasolacrimal duct.  The Veteran was then referred to oncology for further evaluation; no other sites of the disease were identified at that time.  

The Veteran was subsequently treated with systemic chemotherapy.  In May 2002, the Veteran developed a mass on the posterior thorax that was found to also be non-Hodgkin's lymphoma.  The Veteran received radiation to the left posterior torso.  In 2003, the Veteran developed disseminated subcutaneous nodules related to the lymphoma.  The Veteran was administered salvage chemotherapy to treat this reoccurrence.  In the fall of 2003, the Veteran developed neurological symptoms that led to a lumbar puncture.  A November 2003 analysis of the cerebrospinal fluid showed malignant cells compatible with a lymphoblastic lymphoma.  

The Veteran died on December [redacted], 2003.  The Veteran's death certificate listed lymphomatous meningitis as the immediate cause of death (with an interval of one month between onset and death) due to or as a consequence of non-Hodgkin's lymphoma (with an interval of one year between onset and death).  The Veteran was not service connected for any disabilities at the time of his death.  

The Appellant claims that the Veteran's non-Hodgkin's lymphoma was caused by his in-service exposure to substances such as asbestos, insecticides, and herbicides.  

In April 2004, Dr. Petrus, the Veteran's oncologist, stated that the Veteran's disseminated high grade Non-Hodgkin lymphoma most likely started in the region of his anterior sinuses.  Dr. Petrus opined that this malignancy may have been related to environmental exposures during his service in the Korean War.  

In June 2009 and March 2014, a VA examiner found that the Veteran's non-Hodgkin lymphoma was not likely related to service.  In February 2013 and July 2015 Joint Motions, the Court found these opinion to be inadequate.  The Board will thus not further discuss or consider these opinions.  

Upon review of the Court's July 2015 Joint Motion, in December 2015, the Board solicited an expert opinion regarding the likely cause of the Veteran's death.  In February 2016, the chief of hematology and oncology of a VA Medical Center opined that it was less likely than not that the Veteran's non-Hodgkin lymphoma was related to his military service, including as a result of in-service exposure to herbicides and asbestos.  

As a rationale for this opinion, the physician, after review and discussion of the Veteran's medical history, indicated that the April 2004 opinion of Dr. Petrus was speculative in nature, specifically noting Dr. Petrus' use of the word "may" in his opinion.  The physician indicated that such language did not imply a clear causal link, nor could the physician find a suggestion in the medical records that Dr. Petrus had at any time before writing the letter, found a link between the Veteran's active service and his non-Hodgkin's lymphoma. 

With respect to herbicides, the physician noted that the evidence did not suggest that the Veteran was stationed abroad at a time when he would have been exposed to such substances.  In terms of the Veteran's stateside exposure to herbicides and asbestos, the physician cited an "excellent and detailed overarching" review that "document[ed] comprehensively" that there was no consistently-demonstrated association between environmental exposures (including herbicides, pesticides, and asbestos) and the risk of non-Hodgkin's lymphoma, despite dozens of studies exploring this connection.  

Upon review of the medical evidence, the Board first finds that the weight of the competent medical evidence of record fails to demonstrate that the Veteran was exposed to substances such as asbestos, insecticides, or herbicides in-service.  The Veteran never claimed such, and the Appellant, for example during her May 2006 hearing, simply indicates that she believed that the Veteran "may" have been exposed to such substances in-service based on "rumors".  

Even if the Board were to assume that the Veteran was indeed exposed to such substances in service, the weight of the competent medical evidence of record fails to link the cause of the Veteran's death to his service.  In this case, there is one opinion in favor of such a connection: the April 2004 opinion of Dr. Petrus.  The Board places relatively little weight on this opinion because it is vague and speculative.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Additionally, Dr. Petrus provided no explanation supporting the opinion that the Veteran's non-Hodgkin's lymphoma was related to his active duty service.  In contrast, the physician who provided the February 2016 opinion provided a summary of the Veteran's medical treatment, considered the opinion of Dr. Petrus, and examined medical literature before rendering an opinion.  

The Board acknowledges the theories that the Appellant has advanced regarding the Veteran's cause of death.  The Board acknowledges that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a particular claimed disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's cause of death is related to his military service, the Board ultimately affords the objective medical evidence of record, which weighs against such a connection, with greater probative weight than the Appellant's lay opinions.  

In sum, while the Board is sympathetic to the Appellant's loss of her husband, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the Veteran's cause of death is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


